Fourth Court of Appeals
                                San Antonio, Texas
                                      April 19, 2016

                                   No. 04-15-00819-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                             v.

            SAN ANTONIO FIREFIGHTERS' ASSOCIATION, LOCAL 624,
                                Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CI17586
                        Honorable Martha Tanner, Judge Presiding


                                      ORDER
    The appellant’s unopposed second motion for extension of time to file brief is hereby
GRANTED. Time is extended to May 6, 2016.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court